                            UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF WISCONSIN



            UNITED STATES OF AMERICA

                           v.                                                  COURT TRIAL

                  XENGXAI YANG                                               Case No. 19-CR-67


HONORABLE WILLIAM C. GRIESBACH presiding                                       Time Called:      09:00 a.m.
Proceeding Held: October 29, 2020                                           Time Concluded:      12:22 p.m.
Deputy Clerk: Mara                                                                    Tape:      102920
                                                                              Court Reporter:    Susan Armbruster

Appearances:

UNITED STATES OF AMERICA by:                               Andrew J. Maier
XENGXAI YANG in person and by:                             Thomas E. Phillip


9:01 a.m.      Mr. Phillip notes the parties jointly submitted a flash drive including documents and video footage
               for the Court to take into consideration. Mr. Phillip states the parties jointly stipulate to the facts
               of the case and that the only remaining dispute is regarding the defendant’s mental state at the time
               of the offense. Mr. Phillip provides the parties’ stipulation of facts to the Court.
               The Court reads aloud the stipulation.
9:07 a.m.      The Court accepts the parties’ stipulation of facts and has reviewed the flash drive
               documents/video footage prior to the hearing.
9:08 a.m.      Defense calls witness Dr. Denver L. Johnson, Ph.D. Witness sworn.
               The Court advises parties that the recording of this hearing is prohibited.
               Direct examination by Mr. Phillip.
10:00 a.m.     Mr. Phillip moves for the Court to accept the testimony of Dr. Johnson under Rule 702.
               No objections.
               The Court receives Exhibit #’s 1 and 2 into evidence.
10:01 a.m.     Cross-examination by Mr. Maier.
10:31 a.m.     Re-direct examination by Mr. Phillip.
10:32 a.m.     The Court questions Dr. Johnson.
10:41 a.m.     Witness excused.
10:43 a.m.     Court recess.
10:59 a.m.     Court resumes.
               The defendant waives his right to testify. The Court accepts the waiver as knowing and voluntary.
11:01 a.m.     Government calls witness Dr. Kent M. Berney, Ph.D. (appearing via telephone).
               No objections for the witness to appear via telephone.
               Witness sworn.
               Direct examination by Mr. Maier.
11:06 a.m.     Mr. Maier moves for the Court to accept the testimony of Dr. Berney under Rule 702.
               No objections.
               Mr. Maier moves to admit Exhibit #3 into evidence. Exhibit #3 received by the Court.
11:23 a.m.     Objection by Mr. Phillip. Sustained.
                Case 1:19-cr-00067-WCG Filed 10/29/20 Page 1 of 2 Document 43
11:27 a.m.   Cross-examination by Mr. Phillip.
11:44 a.m.   The Court questions Dr. Berney.
11:52 a.m.   Witness excused.
11:53 a.m.   Mr. Phillip presents defense closing argument.
12:02 p.m.   Mr. Maier presents government’s closing argument.
12:11 p.m.   Rebuttal argument by Mr. Phillip.
12:13 p.m.   The Court reads aloud the insanity defense statute under 18 U.S.C. § 17.
             The Court does not find that the burden of proof was met and notes the most significant piece of
             evidence in this matter was the video footage of the defendant’s interview conducted by Detective
             Probst. The Court does not believe the defendant had a mental disease or defect at the time of the
             offense and concludes the defendant’s insanity defense was not established.
12:20 p.m.   The Court finds the defendant guilty on all three counts of the Indictment.
             Sentencing set for February 4, 2021 at 1:30 p.m.
             The Court admits the parties’ stipulated flash drive containing documents and video footage into
             evidence as Exhibit #4.
12:22 p.m.   Adjourned.




              Case 1:19-cr-00067-WCG Filed 10/29/20 Page 2 of 2 Document 43
